Order entered October 18, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00242-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                             No. 05-21-00360-CV

                      MOLLY WILKERSON, Appellant

                                      V.

                      MARK MALDONADO, Appellee

                             No. 05-21-00373-CV

        IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50778-2021

                                    ORDER
       Before Chief Justice Burns, Justice Molberg, and Justice Goldstein

      In accordance with this Court’s opinion of this date, we AFFIRM the trial

court’s July 17, 2021 order sustaining the contests to appellant’s statements of
inability to pay costs. Accordingly, we ORDER appellant to file, by November 8,

2021, written verification that she has paid or made arrangements to pay for the

reporter’s records requested in these appeals. We caution appellant that failure to

provide the written verification within the time specified may result in an order that

the appeals be submitted without the reporter’s records. See TEX. R. APP. P.

37.3(c).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE